EXHIBIT 2
                   SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                       CIVIL DIVISION—CIVIL ACTIONS BRANCH
 ROSE’S 1, LLC, et al.,                            *
                                                   *
                  Plaintiffs,                      *        Civil Case No. 2020 CA 002424 B
                                                   *        Civil II, Calendar I
     v.                                            *        Judge Kelly A. Higashi
                                                   *
 ERIE INSURANCE EXCHANGE,                          *
                                                   *
                  Defendant.                       *

     ORDER DENYING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND
      GRANTING DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT

          This matter comes before the Court on Plaintiffs’ Motion for Summary Judgment

(“Plaintiffs’ Motion”) and Defendant’s Cross-Motion for Summary Judgment (“Defendant’s

Motion”). While the Court is sympathetic to the plight of Plaintiffs, it must grant summary

judgment to Defendant as a matter of law.

I.        FACTS

          Plaintiffs own and operate a number of prominent restaurants in the District of Columbia.

They all purchased “Ultrapack Plus Commercial Property Coverage” from Defendant Erie

Insurance Exchange. Included in this policy is coverage for “loss of ‘income’ and/or ‘rental

income’” sustained “due to partial or total ‘interruption of business’ resulting directly from ‘loss’

or damage” to the property insured. Rose’s 1 Ultrapack Plus Commercial Property Coverage

(“Coverage”) at 3. The coverage document further states that the “policy insures against direct

physical ‘loss’” with the exception of several exclusions that are not relevant to this matter. Id.

at 4.

          This case comes in the context of the COVID-19 pandemic. COVID-19 is “a novel

severe acute respiratory illness that has killed … more than 100,000 nationwide. At this time,

there is no known cure, no effective treatment, and no vaccine. Because people may be
infected but asymptomatic, they may unwittingly infect others.” South Bay United

Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (Roberts, C.J., concurring). On March

11, 2020, D.C. Mayor Muriel Bowser declared a state of emergency and a public health

emergency due to the “imminent hazard of or actual occurrence of widespread exposure” to

COVID-19. Plaintiffs’ Statement of Material Facts (“SMF”) ¶3. On March 16, Mayor Bowser

issued an order prohibiting table seating at restaurants and bars in D.C. SMF ¶4. On March 20,

Mayor Bowser extended this ban to “standing customers at restaurants, bars, taverns, and multi-

purpose facilities.” SMF ¶5. On March 24, Mayor Bowser ordered the closure of all non-

essential businesses. SMF ¶6. On March 30, she ordered all D.C. residents to stay in their

residences except for limited “essential” reasons, a restriction that continued for several months.

SMF ¶¶7-8.

       As a result of Mayor Bowser’s orders, the restaurant Plaintiffs were forced to close their

businesses and suffered serious revenue losses. SMF ¶¶21-22. To cover those losses, they filed

insurance claims with Defendant pursuant to insurance policies that “are substantively identical

in all ways relevant to this action.” SMF ¶78. When Defendant denied their claims, Plaintiffs

filed this lawsuit seeking a declaratory judgment that their claims were covered by the express

language of their insurance contracts with Defendant. Both sides subsequently moved for

summary judgment.

II.    SUMMARY JUDGMENT STANDARD

       D.C. Superior Court Rule of Civil Procedure 56 allows a court to grant summary

judgment to a party when there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. D.C. Super. Ct. Civ. R. 56(a); Perkins v. District of

Columbia, 146 A.3d 80, 84 (D.C. 2016). In considering a motion for summary judgment, the




                                                 2
court must view the evidence “in the light most favorable to the nonmoving party, who is entitled

to all favorable inferences which may reasonably be drawn from the evidentiary materials.”

Phelan v. City of Mt. Rainier, 805 A.2d 930, 936 (D.C. 2002) (internal quotation marks omitted).

The Court “may not resolve issues of fact or weigh evidence at the summary judgment stage.”

Fry v. Diamond Construction, Inc., 659 A.2d 241, 245 (D.C. 1995) (internal quotation marks

omitted). Even if no material dispute of fact exists, the moving party must still establish that it is

entitled to judgment as a matter of law. D.C. Super. Ct. Civ. R. 56(a).

III.   ANALYSIS

       Under District of Columbia law, “[c]ontract principles are applicable to the interpretation

of an insurance policy.” Carlyle Inv. Mgmt. LLC v. Ace Am. Ins. Co., 131 A.3d 886, 894 (D.C.

2016). “The proper interpretation” of an insurance contract, “including whether [the] contract is

ambiguous, is a legal question.” Id. (internal quotation mark omitted) (quoting Tillery v. D.C.

Contract Appeals Bd., 912 A.2d 1169, 1176 (D.C. 2006)). “[A]n insurance policy is to be . . .

enforced in accordance with the real intent of the parties as expressed in the language employed

in the policy.” Redmond v. State Farm Ins. Co., 728 A.2d 1202, 1205 (D.C. 1999) (internal

quotation marks omitted) (quoting Peerless Ins. Co. v. Gonzalez, 697 A.2d 680, 682 (Conn.

1997)). A court must “give the words used in an insurance contract their common, ordinary, and

. . . popular meaning,” Id. (omission in original) (internal quotation marks omitted) (quoting

Quadrangle Dev. Corp. v. Hartford Ins. Co., 645 A.2d 1074, 1075 (D.C. 1994)), and must

interpret the contract “as a whole, giving reasonable, lawful, and effective meaning to all its

terms, and ascertaining the meaning in light of all the circumstances surrounding the parties at

the time the contract was made,” Carlyle Inv. Mgmt., 131 A.3d at 895 (internal quotation mark

omitted) (quoting Debnam v. Crane Co., 976 A.2d 193, 197 (D.C. 2009)).




                                                  3
       “[I]f the provisions of the contract are ambiguous, the correct interpretation becomes a

question for a factfinder.” Carlyle Inv. Mgmt., 131 A.3d 886 at 895 (internal quotation marks

omitted) (quoting Debnam, 976 A.2d at 197-98). “Where,” however, “insurance contract

language is not ambiguous, summary judgment is appropriate because a written contract duly

signed and executed speaks for itself and binds the parties without the necessity of extrinsic

evidence.” Fogg v. Fidelity Nat. Title Ins. Co., 89 A.3d 510, 514 (D.C. 2014) (internal quotation

marks omitted) (quoting Stevens v. United Gen. Title Ins. Co., 801 A.2d 61, 66 (D.C. 2002)).

Indeed, the Court “should not seek out ambiguity where none exists.” Athridge v. Aetna Cas. &

Sur. Co., 351 F.3d 1166, 1172 (D.C. Cir. 2003) (citing Medical Serv. of Dist. of Columbia v.

Llewellyn, 208 A.2d 734, 736 (D.C. 1965)).

       At the most basic level, the parties dispute whether the closure of the restaurants due to

Mayor Bowser’s orders constituted a “direct physical loss” under the policy. Plaintiffs start with

dictionary definitions to support their case. For example, they cite the American Heritage

Dictionary definition of “direct” as “[w]ithout intervening persons, conditions, or agencies;

immediate.” Plaintiffs’ Motion at 9-10. They also cite the Oxford English Dictionary definition

of “physical” as pertaining to things “[o]f or pertaining to matter, or the world as perceived by

the senses; material as [opposed] to mental or spiritual.” Id. at 10. As for “loss,” it is defined by

the coverage document as “direct and accidental loss of or damage to covered property.”

Coverage at 36.

       Plaintiffs use these definitions to make three primary arguments. First, Plaintiffs argue

that the loss of use of their restaurant properties was “direct” because the closures were the direct

result of the mayor’s orders without intervening action. Plaintiffs’ Motion at 9-10. But those

orders were governmental edicts that commanded individuals and businesses to take certain




                                                  4
actions. Standing alone and absent intervening actions by individuals and businesses, the orders

did not effect any direct changes to the properties.

       Second, Plaintiffs argue that their losses were “physical” because the COVID-19 virus is

“material” and “tangible,” and because the harm they experienced was caused by the mayor’s

orders rather than “some abstract mental phenomenon such as irrational fear causing diners to

refrain from eating out.” Plaintiffs’ Motion at 11. But Plaintiffs offer no evidence that COVID-

19 was actually present on their insured properties at the time they were forced to close. And the

mayor’s orders did not have any effect on the material or tangible structure of the insured

properties.

       Third, Plaintiffs argue that by defining “loss” in the policy as encompassing either “loss”

or “damage,” Defendant must treat the term “loss” as distinct from “damage,” which connotes

physical damage to the property. Plaintiffs’ Motion at 11-12. In contrast, Plaintiffs argue, “loss”

incorporates “loss of use,” which only requires that Plaintiffs be deprived of the use of their

properties, not that the properties suffer physical damage. Id. at 12-13. But under a natural

reading of the term “direct physical loss,” the words “direct” and “physical” modify the word

“loss.” As such, pursuant to Plaintiffs’ dictionary definitions, any “loss of use” must be caused,

without the intervention of other persons or conditions, by something pertaining to matter—in

other words, a direct physical intrusion on to the insured property. Mayor Bowser’s orders were

not such a direct physical intrusion.

       Further, none of the cases cited by Plaintiffs stand for the proposition that a governmental

edict, standing alone, constitutes a direct physical loss under an insurance policy. In Gregory

Packaging, Inc. v. Travelers Property Casualty Co. of America, the court found that the release

of ammonia into a juice cup packaging factory was a “direct physical loss” because it constituted




                                                  5
“an actual change in insured property then in a satisfactory state, occasioned by accident or other

fortuitous event directly upon the property causing it to become unsatisfactory for future use or

requiring that repairs be made to make it so.” 2014 U.S. Dist. LEXIS 165232 at *13-19 (D.N.J.

Nov. 25, 2014) (quoting AFLAC Inc. v. Chubb & Sons, Inc., 260 Ga. App. 306, 319-20 (Ga. Ct.

App. 2003)) (internal quotation marks omitted) (emphasis added). Similarly, in Western Fire

Insurance Co. v. First Presbyterian Church, the Colorado Supreme Court found a “direct

physical loss” when gasoline fumes from an unknown source entered an insured church and the

fire department ordered the church’s closure. 437 P.2d 52, 55 (Colo. 1968). The court based its

reasoning on the fact that the church “became so infiltrated and saturated as to be uninhabitable,

making further use of the building highly dangerous.” Id. At the same time, the Court noted that

“[i]t is perhaps quite true” that the fire department’s closure order, “standing alone, does not in

and of itself constitute a ‘direct physical loss.’” Id. (emphasis added). All of the other cases

cited by Defendant involved some compromise to the physical integrity of the insured property.

See Port Authority v. Affiliated FM Insurance Co., 311 F.3d 226, 236 (3d Cir. 2002) (presence of

asbestos in building was not “physical loss” because building owner could not show real or

imminent “contamination of the property such that its function is nearly eliminated or destroyed,

or the structure is made useless or uninhabitable”); Motorists Mut. Ins. Co. v. Hardinger, 131

Fed. Appx. 823, 826-27 (3d Cir. 2005) (presence of bacterium on property could constitute

“direct physical loss” if it “reduced the use of the property to a substantial degree”); TRAVCO

Insurance Co. v. Ward, 715 F. Supp. 2d 699, 709-10 (E.D. Va. 2010), aff’d 504 F. Appx. 251

(4th Cir. 2013) (home rendered uninhabitable by toxic gases released by defective drywall

constituted “direct physical loss”); Mellin v. Northern Security Insurance Company, Inc., 115

A.3d 799, 805 (N.H. 2015) (cat urine odor from neighboring apartment may constitute “direct




                                                  6
physical loss” if plaintiff could show “distinct and demonstrable alteration to the unit”); Murray

v. State Farm Fire & Casualty Co., 509 S.E.2d 1, 16-17 (W.Va. 1998) (landslide rendering

homes uninhabitable, due to either actual physical damage or palpable future risk of physical

damage from a follow-on landslide, was a “direct physical loss”); Sentinel Management Co. v.

New Hampshire Insurance Co., 563 N.W.2d 296, 300-01 (Minn. Ct. App. 1997) (asbestos

contamination in building was “direct physical loss” when “property rendered useless”).

       In contrast, courts have rejected coverage when a business’s closure was not due to direct

physical harm to the insured premises. In Roundabout Theatre Co. v. Continental Casualty Co.,

the City of New York ordered the closure of a theater after a portion of a neighboring building

under construction collapsed onto the street and adjacent buildings. 302 A.D.2d 1, 2-3 (N.Y.

App. Div. 2002). The theater itself sustained minor damage that was repaired in one day. Id. at

3. Nonetheless, the court found that the theater did not suffer a “direct physical loss” as a result

of the city-mandated closure. Id. at 7. It found that “[t]he plain meaning of the words ‘direct’

and ‘physical’” narrowed the scope of coverage and mandated “the conclusion that losses

resulting from off-site property damage do not constitute covered perils under the policy.” Id.

Similarly, in Newman Myers Kreines Gross, P.C. v. Great Northern Insurance Co., a federal

district court found that a law firm did not suffer a “direct physical loss” when an electric utility

preemptively shut off power in advance of Hurricane Sandy. 17 F. Supp. 3d 323 (S.D.N.Y.

2014). The court distinguished the cases cited by the law firm (several of which were also cited

by Plaintiffs in this case) as either “involv[ing] the closure of a building due to either a physical

change for the worse in the premises … or a newly discovered risk to its physical integrity.” Id.

at 330. Citing Roundabout, the Court reasoned:

       The critical policy language here—"direct physical loss or damage"—similarly, and
       unambiguously, requires some form of actual, physical damage to the insured premises to



                                                  7
       trigger loss of business income and extra expense coverage. Newman Myers simply
       cannot show any such loss or damage to the 40 Wall Street Building as a result of either
       (1) its inability to access its office from October 29 to November 3, 2012, or (2) Con Ed's
       decision to shut off the power to the Bowling Green network. The words "direct" and
       "physical," which modify the phrase "loss or damage," ordinarily connote actual,
       demonstrable harm of some form to the premises itself, rather than forced closure of the
       premises for reasons exogenous to the premises themselves, or the adverse business
       consequences that flow from such closure.

Id. at 331; see also United Airlines, Inc. v. Insurance Co. of State of Pa., 385 F. Supp. 2d 343,

349 (S.D.N.Y. 2005), aff'd 439 F.3d 128 (2d Cir. 2006) (“The inclusion of the modifier ‘physical'

before ‘damages’ . . . supports [defendant’s] position that physical damage is required before

business interruption coverage is paid.”); Philadelphia Parking Auth. v. Federal Insurance Co.,

385 F. Supp. 2d 280, 287-88 (S.D.N.Y. 2005) (noting that “‘direct physical’ modifies both loss

and damage,” and therefore “the interruption in business must be caused by some physical

problem with the covered property . . . which must be caused by a ‘covered cause of loss’”).

       While the Court can find no published cases in this jurisdiction analyzing the exact term

“direct physical loss,” cases addressing similar issues do not help Plaintiffs. Most relevantly, in

Bros., Inc. v. Liberty Mutual Fire Insurance Co., the District of Columbia Court of Appeals

considered whether a restaurant could recover on its claim after it lost business due to a curfew

imposed by the D.C. government as a result of the riots following the assassination of Dr. Martin

Luther King, Jr. in 1968. 268 A.2d 611 (D.C. 1970). The insurance contract included this

relevant language:

       In consideration of the premium for this coverage shown on the first page of this policy
       [Building and Contents] . . . the coverage of this policy is extended to include direct loss
       by . . . Riot . . . [and] Civil Commotion . . . .

       When this Endorsement is attached to a policy covering Business Interruption, . . . the
       term “direct,” as applied to loss, means loss, as limited and conditioned in such policy,
       resulting from direct loss to described property from perils insured against; . . . .




                                                 8
Id. at 613 (emphasis in original).1 The Court of Appeals interpreted the term “direct loss” in the

contract to mean “a loss proximately resulting from physical damage to the property or contents

caused by a riot or civil commotion.” Id. Under that definition, the Court found that the

restaurant was unable to recover, since, “at the most,” the restaurant’s lost business due to the

curfew “was an indirect, if not remote, loss resulting from riots” and there was no “physical

damage to the property.” Id. Accordingly, while the Court agrees with Plaintiffs that Bros., Inc.

is not directly on point, the case does support the proposition that, in the context of property

insurance, the term “direct loss” implies some form of direct physical change to the insured

property.

         With both dictionary definitions and the weight of case law supporting Defendant’s

interpretation of the term “direct physical loss,” Plaintiffs’ additional arguments are

unconvincing. First, Plaintiffs argue that because the insurance contract has specific exclusions

for “loss of use” under some coverage lines but not for Income Protection coverage, the Court

should infer that the Income Protection coverage covers losses such as Plaintiffs’. Plaintiffs’

Motion at 13-14. But as already discussed, even if “loss of use” was covered, Plaintiffs would

still have to show that the loss of use was a “direct physical loss” similar to those in the cases

discussed supra at 5-7. And for the reasons explained in this order, there was no “direct physical

loss” to Plaintiffs. Second, Plaintiffs argue that, unlike some similar insurance policies, their

policies do not include a specific exclusion for pandemic-related losses. Id. at 19-20. But again,




1
  This Court notes that the phrase at issue in the Bros., Inc. contract was “direct loss,” as opposed to “direct physical
loss,” at issue in the present case, and that in the Bros., Inc. case, there was an issue as to whether the “Building and
Contents” Form, which was mistakenly attached to the policy at the time of signing, or the “Business Interruption”
Form, which the insurance company later substituted, was construed by the trial court. However, the Court of
Appeals found it “unnecessary to ascertain which of the two forms was construed by the trial court,” 268 A.2d at
612, as the Court found that the insurance company prevailed under both forms.


                                                            9
even in the absence of such an exclusion, Plaintiffs would still be required to show a “direct

physical loss.” Because they cannot do so, the Court grants summary judgment to Defendant.

        Accordingly, it is this 6th day of August, 2020, hereby

        ORDERED that Plaintiffs’ Motion for Summary Judgment is DENIED; and it is further

        ORDERED that Defendant’s Cross-Motion for Summary Judgment is GRANTED; and

it is further

        ORDERED that judgment is ENTERED in favor of Defendant Erie Insurance Exchange

and against Plaintiffs, the initial scheduling conference is VACATED, and the case is CLOSED.




                                                      ___________________________
                                                           Kelly A. Higashi
                                                            Associate Judge
                                                          (Signed in Chambers)


COPIES TO:
David L. Feinberg
Michael C. Davis
George E. Reede, Jr.
Jessica Pak
Via CaseFileXpress




                                                10
